Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Plaintiff having stipulated in the affidavit submitted on the motion to vacate the order of examination that it “ did not have wealth of its own necessary for the purposes of the payment and for providing the funds under the contract sued on, but that it was necessary for the plaintiff to obtain such funds from other sources,” the investigation into the financial condition of plaintiff, provided in the 9th paragraph of the order of examination, is rendered unnecessary. The examination under the 10th paragraph is entirely irrelevant and improper. The defense of no consideration does not raise an issue as the contract upon its face rests upon the consideration of mutual promises, and plaintiff disclaims any other consideration. The matters concerning which the order permits examination, as stated in the 2d to the 8th paragraphs, inclusive, are relevant to the denial in the answer of the allegation of the complaint that plaintiff duly performed all the conditions on its part under the agreement to be performed. Under the rule laid down in Oshinshy v. Gumberg (188 App. Div. 23) there is no case made out for an examination. Mills, Rich, Blackmar, Kelly and Jaycox, JJ., concur.